DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Carroll on 12/22/2021.
The application has been amended as follows: 
Instant claims 1 and 13 have been amended as follow –
1.         (Currently amended)   A method for monitoring and/or controlling a material modification process that uses a material processing beam applied to a location of the material, comprising:
                applying an imaging beam produced from an imaging light source to a phase change region and/or a surrounding region created in the material before, during, and/or after the material modification process, wherein applying the imaging beam comprises performing at least a first scan with the imaging beam over the phase change region and/or the surrounding region;
collect light in a plurality of wavelength bands and receive at least one intrinsic optical emission from the phase change region and/or surrounding region, and produce one or more output, wherein the at least one intrinsic optical emission is obtained by performing at least a second scan over the phase change region and/or the surrounding region, wherein the intrinsic optical emission is intrinsic to the material modification process;  
using a coherent imaging system including an optical interferometer to produce an interferometry output using at least a component of the imaging beam of the first scan applied to the phase change region and/or a surrounding region before, during, and/or after the material modification process, wherein the interferometry output is based on at least one optical path length to at least one point in the phase change region and/or the surrounding region compared to another optical path length; and
using at least one of the interferometry output and the one or more output from the one or more auxiliary optical sensors for one or more of controlling, monitoring, and adjusting the material modification process.
13.          (Currently amended) An apparatus, comprising:
a material processing beam source that produces a material processing beam that is applied to a location of a material in a material modification process; 
an imaging light source that produces an imaging beam;

a detector that receives the interferometry output and produces a detector output that is indicative of a characteristic of the phase change region and/or the surrounding region during the material modification process;
one or more auxiliary optical sensor, wherein the one or more auxiliary optical sensor collects light in a plurality of wavelength bands that measure at least one intrinsic optical emission from the phase change region, or the surrounding region, or both, and produces one or more auxiliary sensor output; and
at least one scanning system coupled to the coherent imaging system and the one or more auxiliary sensor, wherein the at least one scanning system is configured to perform at least a first scan with the imaging beam over the phase change region and/or the surrounding region for applying the imaging beam, and wherein the at least one scanning system is configured to perform at least a second scan over the phase change region and/or the surrounding region for intrinsic optical emission, wherein the intrinsic optical emission is intrinsic to the material modification process.--.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 13, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed an apparatus and method, comprising: a material processing beam source that produces a material processing beam that is applied to a location of a material in a material modification process; one or more auxiliary optical sensor, wherein the one or more auxiliary optical sensor collects light in a plurality of wavelength bands that measure at least one intrinsic optical emission from the phase change region, or the surrounding region, or both, and produces one or more auxiliary sensor output; and at least one scanning system coupled to the coherent imaging system and the one or more auxiliary sensor, wherein the at least one scanning system is configured to perform at least a first scan with the imaging beam over the phase change region and/or the surrounding region for applying the imaging beam, and wherein the at least one scanning system is configured to perform at least a second scan over the phase change region and/or the surrounding region for obtaining the at least one intrinsic optical emission, wherein the intrinsic optical emission is intrinsic to the material modification process in combination with the entirety of elements of instant claims 1 and 13.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday Through Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.